Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 3/9/22.  Claims 70-92, 95, 97-101 are pending and considered on the merits.  

Claim Interpretation
The Specification discloses SEQ ID No. 2 is the amino acid sequence of full-length glu-plasminogen.  NCBI Blast search confirms that SEQ ID No. 2 is for human plasminogen (attached with previous action). Therefore art reading on human glu-plasminogen will read on the plasminogen of SEQ ID No. 2 with at least 75% sequence identity.  
Also it is noted that claims 70, 76, 78, and 85 of administering an effective amount of plasminogen to a diabetic subject.  The Specification discloses that this effective amount ranges from 1-50 mg/kg daily to weekly (Specification, pg. 44, lines 5-15).  Therefore, art administering human glu-plasminogen in the amounts of 1-50 mg/Kg daily to weekly to a diabetic will read on the active steps of both claims 70, 76, 78, and 85.  
It is noted that claims 71-75, 77, 79-83, and 85-92  contain wherein clauses that describe the results of the active step.  MPEP 2111.04 state:

Therefore, these limitations are not afforded significant patentable weight and art reading on the method steps of the claim will read on the intended results since the same steps should obviously yield the same results.  However if these results are an unexpected improvement, then this should be pointed out by the Applicant and the claims made commensurate in scope with the results shown.  Applicant is encouraged to contact the Examiner if any questions about this arise.
	Also the limitation that the plasminogen is administered “after eating” is broad and does not limit the time between administration and meals.  Therefore, any administration to a live subject will read on this claim since that subject obviously ate at least one meal at some point in time, prior to receiving the plasminogen. 

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 102 rejections are withdrawn:
Claim(s) 70-74, 76-92, 95-101 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robitaille et al. (WO 2017/077380, filing date of Nov, 3, 2016, in IDS 11/08/19).
The following 35 U.S.C § 103 rejections are withdrawn:
Claims 93 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robitaille et al. (WO 2017/077380, filing date of Nov, 3, 2016) as applied to s 70-92, and 95-101 above, and further in view of Ny et al. (WO 2008/026999, in IDS 11/08/19)
The following Double Patenting rejections are withdrawn:
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11-15, 17, 21, 23, 24, 27, 47, 48, 51, 53-55, 70-71 of copending Application No. 16470160;
Claims 70-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11129880;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-68 of copending Application No. 16469817;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-69, 75-79, 93, 95-100 of copending Application No. 16469991;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-66 of copending Application No. 16469845;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 25, 27-29, 36, 38-39 of copending Application No. 16469618;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12, 16, 17, 27-29, 32, 33, 50-51 of copending Application No. 16469611;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61 of copending Application No. 16469599;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15 of copending Application No. 16063569;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16063534;
Claims 70-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10709771;
Claims 90-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11090372;
Claims 90-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16062389;
Claims 70-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 26-44 of copending Application No. 16062037;
Claims 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16, 23, 24-25, 27-28, 30-32, 47-49 of copending Application No. 16470174;
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-92, 95, and 97-101 remain rejected under 35 U.S.C. 103 as being unpatentable over Robitaille et al. (WO 2017/077380, filing date of Nov, 3, 2016).
Robitaille et al. teach a method of treating diabetes (Types 1, 1.5, 2 and 3) by administering Glu-plasminogen to a subject (pg. 20, lines 5-20, pg. 21, lines 1-12).  They suggest a dosage of 2-12 mg/kg twice weekly or 12-45 mg/kg weekly (pg. 7, lines 5-25) and can be adjusted for daily to weekly administration (pg. 2, lines 30-35).  Since Robitaille et al. teach administering the same effective amount of plasminogen to the same subjects who have diabetes mellitus, then they obviously teach the claimed method since the same active steps performed on the same subject population should 
They expressly teach using human Glu-plasminogen which can be produced recombinantly (e.g. synthetic) or purified from plasma (e.g. natural) (pg. 24 lines 14-19).  They teach their human glu-plasminogen has a half-life (e.g. plasminogen activity) of 2.2 days in normal subjects (pg. 24, line 15). Since Robitaille et al. is using a full-length Glu-plasminogen then it also comprises a plasminogen active fragment that still has plasminogen activity. The examples administer Glu-plasminogen to human patients (see Example 2a). 
	As detailed in the claim interpretation section above, the teachings of Robitaille et al. also read on the intended results of claims 71-74, 76, 77, 79-83, and 85-92  since the active steps of the prior art match those of the claim and therefore should obviously produce the same results. 
	While Robitaille et al. teach that the plasminogen can be administered daily to weekly or even continuously or through multiple injections, they do not teach administering 0.5-1.5 hours before the subject has a meal.  However this would be obvious through routine optimization because the timing of administration ranges from continuous which has no time interval (e.g. 0 hours) to daily which has a 24-hour time interval.  Therefore administering one of a series of multiple injections of plasminogen so that it is 0.5-1.5 hours before the subject has a meal is a matter of routine experimentation of spacing the multiple injections out over the 24-hour period.  Since continuous administration would obviously be applied 0.5-1.5 hours before a meal, then it would be obvious for one of ordinary skill to plan one of a series of injections inside 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant asserts no motivation is present to administer plasminogen alone to treat diabetes.  The Applicant supports by mentioning Robitaille does not provide any data to support that the plasminogen administration alone will accomplish the claimed method.  Furthermore the Applicant agues that Robitaille’s citation of Ramzi discloses that plasminogen must be administered in combination with tPA to “assess the fibrinolytic activity of purified plasminogen”.  It is noted that the Applicant did not provide a copy of the Ramzi reference as required in MPEP 609.04(a) II.  One has been provided with this action.  
	The Applicant  provides a list of arguments with references (see Response, pgs. 9-10) on how plasminogen supplementation to a diabetic is counter to the art.  However these arguments do not overcome the teachings of Robitaille expressly teaches administration of plasminogen to diabetic patients (pg. 21, lines 3-11).  Nothing in the arguments asserts that such a treatment would be detrimental or discourages such  treatment.  Therefore the prior art does not teach away from administering plasminogen to diabetics.
ńe et al. (pg. 314, col 1, paragraph 1) and therefore not necessary in the method of Robitaille.  In light of all of this information, it would be obvious to use plasminogen alone in the method of Robitaille.
	Furthermore, nowhere in the specification of Robitaille do they mention that their plasminogen supplementation requires tPA or any other drug.  The Brief Summary Of The Invention (see page 2) only mentions administering plasminogen to a subject, and lacks mentioning any other drug or component. Figures 8-11 also show the administration of plasminogen only to a subject.  Therefore the argument that Robitaille does not teach the administration of plasminogen alone is not persuasive in view of this evidence. 
	While the Applicant asserts that their unexpected results should overcome a 35 USC 103 rejection, and that these 38 results are extensive, simply providing a list is insufficient.  MPEP 716.02(b) I and II establish that a) the Applicant is burdened to establish results are unexpected and significant and b) explaining the proffered data. MPEP 716.02(d) requires the unexpected results are commensurate in scope with the claims. The list of 38 results provided by the Applicant does not provide any discussion or summary of how the results are unexpected.  Currently the claims are only limited to “an effective amount of plasminogen”.  The term “effective amount” is defined in the 
	It would be useful to discuss these unexpected results in an interview with the Examiner prior to replaying to this Office Action. 
	
Request for Interview
To re-emphasize, the Examiner believes an interview would be useful in progressing this case to discuss the unexpected results.  The Applicant is encouraged to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699